DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments to Claims 1,3,12,16,19  in the submission filed 4/23/2021 are acknowledged and accepted.
3.	Cancellation of Claims 4,14,21 is acknowledged and accepted.
4.	New Claims 24-45 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of originally filed claims.
5.	In view of the amendments to the claims, objection to claims are withdrawn.
6.	Pending Claims are 1-3,5-13,15-20,22-45.

Response to Arguments
7.	Applicant’s arguments, see Remarks filed 4/23/2021 with respect to Claims 1,12,19 have been fully considered and are persuasive.  The rejection of Claims 1-3,5-13,15-20,22-23 has been withdrawn. 

Allowable Subject Matter
8.	Claims 1-3,5-13,15-20,22-45 (renumbered Claims 1-42) are allowed.



REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2017/0251172 A1, US 6,817,716 B1, US 7,414,831 B1) fails to teach or reasonably suggest a display system for providing a three-dimensional (3D) effect with controlled reflections, the system in combination with limitations in Lines 1-12 of the claim, comprising:
“a framing panel disposed between the polarizer and the physical prop, wherein the framing panel includes an aperture passing light to and from the viewing space and wherein the framing panel further includes a back surface facing the first surface of the beam splitter and including backdrop imagery or objects.”
Claims 2-3,5-11 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 12 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2017/0251172 A1, US 6,817,716 B1, US 7,414,831 B1) fails to teach or reasonably suggest a display system for providing a three-dimensional (3D) effect with controlled reflections, the system in combination with limitations in Lines 1-10 of the claim, comprising:
“an opaque framing panel disposed between the polarizer and the physical prop, wherein the framing panel includes an aperture passing light to and from the viewing space and wherein the framing panel further includes a back surface facing the first surface of the beam splitter and including backdrop imagery or objects.”

Claim 19 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2017/0251172 A1, US 6,817,716 B1, US 7,414,831 B1) fails to teach or reasonably suggest a display system for providing a three-dimensional (3D) effect with controlled reflections, the system in combination with limitations in Lines 1-13 of the claim, comprising:
“a framing panel disposed between the circular polarizer and the half prop, wherein the framing panel includes an aperture passing light to and from the viewing space and wherein the framing panel further includes a back surface facing the first surface of the half-silvered mirror and including backdrop imagery or objects.”
Claims 20,22,23 are dependent on Claim 19 and hence are allowable for at least the same reasons Claim 19 is allowable.
Claim 24 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2017/0251172 A1, US 6,817,716 B1, US 7,414,831 B1) fails to teach or reasonably suggest a display system for providing a three-dimensional (3D) effect with controlled reflections, the system in combination with limitations in Lines 1-12 of the claim, comprising:
“and a lens disposed between the display screen and the beam splitter focusing the displayed image to a location between the beam splitter and the polarizer.”
Claims 25-31 are dependent on Claim 24 and hence are allowable for at least the same reasons Claim 24 is allowable.
Claim 32 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2017/0251172 A1, US 6,817,716 B1, US 7,414,831 B1) fails to teach or reasonably suggest a display system for providing a three-dimensional (3D) effect with controlled reflections, the system in combination with limitations in Lines 1-12 of the claim, comprising:
“wherein the polarizer comprises a 1/4 wave film proximate to the physical prop and a horizontal polarizer proximate to the viewing space, and wherein the display system further comprises a transparent polarization preserving screen disposed between the 1/4 wave film and the horizontal polarizer, a projector projecting a backdrop image onto a surface of the transparent polarization preserving screen facing the viewing space, and a circular polarizer disposed between the display and the beam splitter.”
Claims 33-36 are dependent on Claim 32 and hence are allowable for at least the same reasons Claim 32 is allowable.
Claim 37 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2017/0251172 A1, US 6,817,716 B1, US 7,414,831 B1) fails to teach or reasonably suggest a display system for providing a three-dimensional (3D) effect with controlled reflections, the system in combination with limitations in Lines 1-10 of the claim, comprising:
“a lens disposed between the display and the beam splitter focusing the image to a location between the beam splitter and the polarizer.”
Claims 38-40 are dependent on Claim 37 and hence are allowable for at least the same reasons Claim 37 is allowable.
Claim 41 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2017/0251172 A1, US 6,817,716 B1, US 7,414,831 B1) fails to teach or reasonably suggest a display system for providing a three-dimensional (3D) effect with controlled reflections, the system in combination with limitations in Lines 1-10 of the claim, comprising:
“wherein the polarizer comprises a 1/4 wave film proximate to the physical prop and a horizontal polarizer proximate to the viewing space, and wherein the display system further comprises a transparent polarization preserving screen disposed between the 1/4 wave film and the horizontal polarizer, a projector projecting a backdrop image onto a surface of the transparent polarization preserving screen facing the viewing space, and a circular polarizer disposed between the display and the beam splitter.”
Claim 42 is dependent on Claim 41 and hence are allowable for at least the same reasons Claim 41 is allowable.
Claim 43 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2017/0251172 A1, US 6,817,716 B1, US 7,414,831 B1) fails to teach or reasonably suggest a display system for providing a three-dimensional (3D) effect with controlled reflections, the system in combination with limitations in Lines 1-12 of the claim, comprising:
“a lens disposed between the display and the half silvered mirror focusing the image to a location between the half silvered mirror and the polarizer.”
Claims 44-45 are dependent on Claim 43 and hence are allowable for at least the same reasons Claim 43 is allowable.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






J.V.D
Jyotsna V Dabbi								5/17/2021Examiner, Art Unit 2872   



JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872